 



EXHIBIT 10.02
MARTIN MARIETTA MATERIALS, INC.
JANICE HENRY
AMENDED AND RESTATED CONSULTING AGREEMENT
     THIS IS A CONSULTING AGREEMENT (this “Agreement”) by and between JANICE
HENRY (the “Consultant”), and MARTIN MARIETTA MATERIALS, INC., a North Carolina
corporation (the “Company”), and by which parties to this Agreement, in
consideration of the mutual agreements set forth below and other good and
valuable consideration (the mutuality, adequacy, and sufficiency of which are
hereby acknowledged), hereby agrees as follows:
     1. Consulting.
          (a) Services. During the term of this Agreement, the Consultant will
provide management consulting and advisory services to the Company in accordance
with the highest professional standards with respect to the Company’s business
(the “Business”). The Consultant’s services to the Company shall include, but
will not be limited to, those described on Exhibit A attached hereto and
incorporated herein. The Consultant shall perform such duties as and when
reasonably requested by the Company but shall not be required to spend more than
an average of twenty (20) hours per month performing such duties. Consultant
shall also cooperate with other consultants as requested by the Company.
Consultant shall report to the Company’s representative(s) listed on attached
Exhibit A with respect to Consultant’s activities under this Agreement and, if
requested, shall submit monthly (or as otherwise may be requested by the
Company) a written report summarizing such activities for the prior month.
Consultant acknowledges receipt of a copy of the Company’s Code of Ethics and
Standards of Conduct and shall perform his services under this Agreement in
accordance with the Code of Ethics and Standards of Conduct. Prior to submitting
any written reports under this Agreement, Consultant shall first submit an
initial report, clearly marked “draft,” which report shall be finalized only
after approval by the Company.
          (b) Compensation and Expenses. For all services to be provided under
this Agreement, the Company shall pay the Consultant at the rate set forth on
attached Exhibit A. The Company shall also reimburse the Consultant in
accordance with Company policy for all reasonable expenses incurred by
Consultant while rendering services under this Agreement. Consultant shall
submit no less than monthly to the Company the expenses for which Consultant
seeks reimbursement provided that failure to do so will not relieve the Company
from its obligation to reimburse the Consultant for reasonable expenses incurred
pursuant to this Agreement. The Company shall not reimburse Consultant for any
expenses incurred in entertaining or furnishing meals, refreshments, or gifts to
anyone whose organization prohibits acceptance of such items. Consultant
certifies that no such expenses shall be included in any invoice or statement
submitted by Consultant for reimbursement of expenses.
          (c) Competitive Activities. During the term of this Agreement and any
renewal thereof, Consultant shall not become employed by, provide consulting
services to, or otherwise assist any other person or business entity engaged in
the same business as the Business, except with the prior written consent of the
Company.

1



--------------------------------------------------------------------------------



 



          (d) Independent Contractor. It is acknowledged and agreed that the
Consultant is an independent contractor of the Company and not an employee or
agent of the Company, and each of the parties to this Agreement agrees to take
actions consistent with the foregoing. Nothing in this Agreement shall be
construed to create a partnership, joint venture, or other association between
the parties.
          (e) Work Papers. All final work product and work papers directly
relating thereto prepared or developed by the Consultant in connection with the
performance of services pursuant to this Agreement, including public records
obtained by the Consultant, shall be the property of the Company whether or not
in the possession of the Consultant. Upon demand, Consultant should turn over
papers in his possession to the Company.
          (f) Nondisclosure. The Consultant acknowledges and agrees that, during
the performance of services under this Agreement, the Consultant will have
access to knowledge and information with respect to (i) trade secrets or
(ii) certain confidential or proprietary information of the Company or its
affiliates, successors, or assigns or any of its operations or products
(including without limitation plans, brochures, blueprints, specifications,
samples [or products or equipment], pamphlets, advertising copy, financial
information, customer lists, and business and marketing plans, formulas,
methods, techniques, and processes owned by or developed or prepared by, or on
behalf of, the Company or its affiliates, successors, or assigns involving the
Business and any other information generated by or on behalf of the Company or
its affiliates, successors, or assigns not generally known in the trade or
industry, in each case whether such information is embodied in writing or other
physical form or communicated or disclosed in any other manner [“Confidential
Information"]). Therefore, the Consultant agrees [x] not at any time to divulge,
furnish, or make accessible to anyone (other than in the regular course of the
performance of services for the benefit of the Company or its affiliates,
successors, or assigns) any trade secrets of the Company or its affiliates,
successors, or assigns and [y] during the full term of this Agreement and for a
period of three (3) years thereafter, not to divulge, furnish, or make
accessible to anyone (other than in the regular course of the performance of
services for the benefit of the Company or its affiliates, successors, or
assigns) any Confidential Information of the Company or its affiliates,
successors, or assigns unless required by law to make such disclosure.
          (g) Compliance with Law. In performing services under this Agreement,
the Consultant agrees to comply with applicable laws and regulations and to not
make or permit to be made any improper payments, or to perform any unlawful
acts. To that end, the Consultant agrees to sign the certification attached to
the Company’s Code of Ethics and Standards of Conduct and further agrees to sign
such further certifications as may be requested by the Company from time to
time.
          (h) Indemnification. The Company shall indemnify and hold harmless the
Consultant against any losses or expenses resulting from the Consultant’s
service at the request and on behalf of the Corporation as a director of another
corporation, joint venture or other enterprise.

2



--------------------------------------------------------------------------------



 



     2. Term and Termination following a Change of Control.
          (a) Term. The term of this Agreement shall be for a period of three
(3) years beginning on July 2, 2006 and ending on June 30, 2009; provided,
however, that the Company and the Consultant may renew the Agreement for
additional periods of time upon their mutual written consent.
          (b) Termination following a 409A Change of Control while Consultant is
a Specified Employee. If during the term of this Agreement and while Consultant
is a “specified employee” (a “Specified Employee”) within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) a Change of Control (as defined below) occurs that is also a “change in
the ownership or effective control” of the Company within the meaning of Section
409A(a)(2)(A)(v) of the Code (a “409A Change of Control”), the Company shall pay
to the Consultant, in a lump sum within 15 days following the effective date of
such 409A Change of Control, the compensation listed on Exhibit A hereto for the
remaining portion of the term of this Agreement and any amounts owed to the
Consultant pursuant to Section 1(b) above and immediately following such payment
this Agreement and Consultant’s consulting and advisory services shall
terminate.
          (c) Termination following a Non 409A Change of Control while
Consultant is a Specified Employee. If during the term of this Agreement and
while Consultant is a Specified Employee a Change of Control occurs that is not
a 409A Change of Control, and following the effective date of such Change of
Control either party terminates this Agreement, the Company shall pay to the
Consultant, in a lump sum (i) within 15 days following such termination any
amounts owed to the Consultant pursuant to Section 1(b) above and (ii) on the
date that is six months and one day following such termination, the compensation
listed on Exhibit A hereto for the remaining portion of the term of this
Agreement.
          (d) Termination following a Change of Control while Consultant is Not
a Specified Employee. If during the term of this Agreement and while Consultant
is not a Specified Employee a Change of Control occurs, and following the
effective date of such Change of Control either party terminates this Agreement,
the Company shall pay to the Consultant, in a lump sum within 15 days following
such termination, the compensation listed on Exhibit A hereto for the remaining
portion of the term of this Agreement and any amounts owed to the Consultant
pursuant to Section 1(b) above.
          (e) Change of Control. Change of Control means (i) the acquisition by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (an “Acquiring Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (A) the
fully diluted shares of common stock of the Company, as reflected on the
Company’s financial statements (the “Outstanding Company Common Stock”), or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (X) any acquisition by the Company or any “affiliate” of the
Company, within the meaning of 17 C.F.R. § 230.405 (an “Affiliate”), (Y) any
acquisition by any employee

3



--------------------------------------------------------------------------------



 



benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate of the Company or (Z) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this definition; or (ii) individuals who constitute the Incumbent Board cease
for any reason to constitute at least a majority of the Board of Directors of
the Company; or (iii) consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, and
(B) no Person (excluding any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Affiliate of the Company, or such
corporation resulting from such Business Combination or any Affiliate of such
corporation) beneficially owns, directly or indirectly, 40% or more of,
respectively, the fully diluted shares of common stock of the corporation
resulting from such Business Combination, as reflected on such corporation’s
financial statements, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or (iv) approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company. “Incumbent Board” shall
mean a member of the Board of Directors of the Company who is not an Acquiring
Person, or an affiliate (as defined in Rule 12b-2 of the Exchange Act) or an
associate (as defined in Rule 12b-2 of the Exchange Act) of an Acquiring Person,
or a representative or nominee of an Acquiring Person.
     3. Miscellaneous.
          (a) Notice. All notices under this Agreement shall be in writing and
given either in person or by telefax or express overnight service to the address
of the party to this Agreement as a party to this Agreement may furnish to the
other as provided in this sentence, and shall be deemed received on the date of
personal delivery or confirmed telefax transmission or on the first business day
after sent by express overnight service; and if notice is given pursuant to the
foregoing of a permitted successor or assign, then notice shall thereafter be
given pursuant to the foregoing to such permitted successor or assign.

4



--------------------------------------------------------------------------------



 



          (b) Assignment: Binding Effect. No assignment, transfer, or delegation
of any rights or obligations under this Agreement by a party shall be made
without the prior written consent of the other party to this Agreement (but
given the personal nature of the services to be provided by the Consultant to
the Company pursuant to this Agreement, it is not expected that consent to
assignment, transfer or delegation by the Consultant will be granted). This
Agreement shall be binding upon the parties to this Agreement and their
respective legal representatives, heirs, devisees, legatees, or other successors
and assigns, and shall inure to the benefit of the parties to this Agreement and
their respective permitted legal representatives, heirs, devisees, legatees, or
other permitted successors and assigns.
          (c) Interpretation; Captions. Whenever the context so requires, the
singular number shall include the plural and the plural shall include the
singular, and the gender of any pronoun shall include the other genders. Titles
and captions of or in this Agreement are inserted only as a matter of
convenience and for reference and in no way affect the scope for this Agreement
or the intent of its provisions.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties to this Agreement with respect to its subject matter, supersedes
all prior agreements, if any, of the parties to this Agreement with respect to
its subject matter, and may not be amended except in writing signed by the party
to this Agreement against whom the change is being asserted.
          (e) No Waiver. The failure of any party to this Agreement at any time
or times to require the performance of any provisions of this Agreement shall in
no manner affect the right to enforce the same; and no waiver by any party to
this Agreement of any provision (or of a breach of any provision) of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed or construed either as a further or continuing waiver of any such
provision or breach or as a waiver of any other provision (or of a breach of any
other provision) of this Agreement.
          (f) Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of North Carolina,
without regard to principles of conflict or choice of law. Any legal action
arising out of or in connection with this Agreement must be brought in the
federal courts located in Raleigh, North Carolina, and by execution and delivery
of this Agreement, each party accepts the jurisdiction of said courts and waives
any defense it may have as to improper venue or jurisdiction (subject matter or
personal) or that any of the said courts is an inconvenient forum. The parties
hereby waive their right to a jury trial and agree that any such action will be
tried to the court sitting without a jury.
          (g) Counterparts. This Agreement may be executed in two or more
copies, each of which shall be deemed an original, and it shall not be necessary
in making proof of this Agreement or its terms to produce or account for more
than one of such copies.
          (h) Section 409A Compliance. To the extent that any payments or
benefits provided hereunder are considered nonqualified deferred compensation
subject to Section 409A of the Code, the Company and the Consultant intend for
this Agreement to comply with the

5



--------------------------------------------------------------------------------



 



standards for nonqualified deferred compensation provided by Section 409A of the
Code (the “409A Standards”). To the extent that any terms of this Agreement
would subject the Consultant to an additional tax pursuant to
Section 409A(a)(1)(B) of the Code, those terms are to that extent modified to be
compliant with the 409A Standards, such modification to be limited to the least
modification necessary to bring such terms into compliance with the 409A
Standards while preserving to the maximum extent practicable the original intent
and economic benefit to the Consultant. The Company reserves the right to amend
this Agreement at any time without the Consultant’s consent to cause this
Agreement, or any terms of this Agreement, to either comply with or be exempt
from Section 409A of the Code and the 409A Standards.
[SIGNATURES ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



 



     DULY EXECUTED and delivered by the parties to this Agreement as of June 26,
2006.

                  THE COMPANY:   MARTIN MARIETTA MATERIALS, INC.  
 
               
 
  By:   /s/ Stephen P. Zelnak, Jr.        
 
                    Name:     Title:
 
               
 
  Address:   2710 Wycliff Road
Raleigh, NC 27607
Fax: 919.783.4535        
 
                THE CONSULTANT:   /s/ Janice Henry
  (SEAL)                       Janice Henry
       

7



--------------------------------------------------------------------------------



 



EXHIBIT A

     
Services:
  Consultant will assist the Company with various duties that may arise from
time to time, as specifically communicated to Consultant. Consultant will have
no authority to bind Company.
 
   
Representative(s)
for Reporting:
  Chief Executive Officer or Chief Financial Officer, depending on specific
project.
 
   
Rate:
  The Company shall pay the Consultant at a rate of Fifteen Thousand Dollars
($15,000.00) per month regardless of the number of hours performing duties
pursuant to this Agreement, plus expenses as provided in this Agreement. The
Consultant will be available to the Company on an as-needed basis but shall not
be required to spend more than an average of twenty (20) hours per month
performing such duties.

8